J-S38022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JASON QUAIL                                :
                                               :
                       Appellant               :   No. 1874 MDA 2019

          Appeal from the Judgment of Sentence Entered July 30, 2019
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                        No(s): CP-35-CR-0001204-2018


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                  FILED: JANUARY 4, 2021

        Jason Quail appeals the judgment of sentence entered following his

convictions for Aggravated Indecent Assault-Forceful Compulsion, Indecent

Assault-Forceful Compulsion, and Simple Assault.1 Counsel has filed an

Anders2 brief and a petition to withdraw as counsel. We affirm the judgment

of sentence and grant counsel’s petition.

        The trial court aptly summarized the facts of this case as follows:

           The victim, -- testified that while pregnant, she awoke at
           midnight on June 3, 2018, to her ex-boyfriend, [Quail],
           angry and screaming. [The victim] testified: “He grabbed
           me behind my neck and threw me onto the bed by my neck
           and I was fighting him and trying to get him off of me and

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3125(a)(2), 3126(a)(2), and 2701(a)(3), respectively.

2   Anders v. California, 386 U.S. 738 (1967).
J-S38022-20


         he punched me in the eye and then as he was choking me
         he shoved his hand and started shoving it up my vagina.”
         She graphically detailed that during the assault, [Quail]
         shoved his hand inside her vagina on approximately five
         occasions. She indicated that [Quail] thrust four fingers
         when inserting his hand into her vagina. She testified: “up
         to his wrist,” went inside her vagina, causing her significant
         pain and causing her to urinate herself. She believed
         [Quail’s] rough actions potentially caused a miscarriage.
         After the assault, [the victim] responded to Geisinger
         Medical Center where Officer Richard Bachman interviewed
         [the victim] and photographed her physical injuries. [The
         victim] explained each photograph to the jury, including the
         photographs of popped blood vessels in her neck, eye
         bruising, and marks on her inner thighs as a result of the
         strangulation and assault. Officer Bachman testified that he
         requested [a] female officer to photograph [the victim]
         because some bruises were located on [the victim]’s inner
         thighs. Office Bachman corroborated that the photographs
         fairly and accurately depicted [the victim]’s injuries on June
         4, 2018. [The victim] also reported that due to the trauma
         of the strangulation, she suffered laryngitis for
         approximately three (3) days.

         Relative to the injuries that [the victim] suffered, the
         Commonwealth presented witness Carena Kelly, a
         physician’s assistant at Geisinger Medical Center, who
         treated [the victim] on June 4, 2018. Ms. Kelly corroborated
         bruising and injuries to the victim’s inner thighs, neck, and
         forearm. She performed an external and internal vaginal
         exam of [the victim]. The examinations revealed no
         tenderness or injury to the labia or around the vagina.
         Lastly, Ms. Kelly explained that a lack of vaginal injury does
         not preclude the occurrence of a sexual assault.

1925(a) Op., filed 5/5/2020, at 2-3 (citation to record omitted).

      The jury returned guilty verdicts as referenced above and the trial court

sentenced Quail to an aggregate term of six to 12 years’ incarceration. Quail

filed a post-sentence motion claiming that his sentence was “excessive and




                                     -2-
J-S38022-20



contrary to law.” Motion for Reconsideration of Sentence, filed 8/5/19. The

trial court denied the motion and Quail filed a timely pro se notice of appeal.

      In this Court, counsel filed an Anders brief and a petition to withdraw

as counsel. Quail filed a response to counsel’s Anders brief claiming his

innocence   and   challenging   the   credibility   of   the   testimony   of   the

Commonwealth’s witnesses, including the victim. See Pro Se Response to

Anders Brief. Additionally, the trial court filed an opinion concluding that

Quail’s appellate issue was waived, and even if it was not, it was meritless.

See 1925(a) Op. at 4-8.

      As counsel has filed an Anders brief, we must first address whether

counsel has satisfied the procedural requirements under Anders. See

Commonwealth v. Cox, 231 A.3d 1011, 1014 (Pa.Super. 2020). An Anders

brief is filed “when counsel believes an appeal is frivolous and wishes to

withdraw from representation[.]” Id. In such a case, counsel must:


         (1) petition the court for leave to withdraw stating that after
         making a conscientious examination of the record, counsel
         has determined the appeal would be frivolous; (2) file a brief
         referring to any issues that might arguably support the
         appeal, but which does not resemble a no-merit letter; and
         (3) furnish a copy of the brief to the defendant and advise
         him of his right to retain new counsel, proceed pro se, or
         raise any additional points he deems worthy of this Court’s
         attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa.Super. 2006)

(citation omitted).

      Additionally, an Anders brief must:

                                      -3-
J-S38022-20


         (1) provide a summary of the procedural history and facts,
         with citations to the record;

         (2) refer to anything in the record that counsel believes
         arguably supports the appeal;

         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and

         (4) state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      If counsel has satisfied these requirements, we then must conduct “a

full examination of all the proceedings, to decide whether the case is wholly

frivolous.” Commonwealth v. Yorgey, 188 A.3d 1190, 1196 (Pa.Super.

2018) (en banc) (quoting Anders, 386 U.S. at 744). Should we determine

that the appeal is wholly frivolous, we may grant counsel’s petition to

withdraw. However, “if [this Court] finds any of the legal points arguable on

their merits (and therefore not frivolous) [we] must, prior to decision, afford

the indigent the assistance of counsel to argue the appeal.” Id. (quoting

Anders, 386 U.S. at 744).

      Here, counsel has satisfied the procedural requirements of Anders.

Counsel filed a petition to withdraw concluding that the appeal is meritless;

filed a brief raising potential issues that might support the appeal; and has

furnished a copy of the brief to Quail advising him of his right to retain new

counsel, proceed pro se, or raise additional issues that he deems worthy of

our attention.


                                     -4-
J-S38022-20



        Counsel’s Anders brief is also satisfactory. The Anders brief contains a

summary of the procedural history and facts with citations to the record;

references what counsel believes could arguably support the appeal; and

provides counsel’s conclusion that the appeal is frivolous and gives reasons

for such with citations to the record and controlling case law. We now turn to

whether this appeal is wholly frivolous.

        Counsel has identified in the Anders brief one claim challenging the

weight of the evidence:

           Whether the verdicts of aggravated indecent assault-
           forceful    compulsion    and    indecent     assault-forceful
           compulsion were against the weight of the evidence since
           the medical examination of the complainant performed
           approximately a day and a half later which included both an
           external and internal examination of her labia and vagina
           and vaginal ultrasound did not reveal any injury to her
           vagina or labia despite her testimony that [Quail] had stuck
           his entire hand into her vagina at least 4 or 5 times.

Anders Br. at 4.

        A claim challenging the weight of the evidence must be raised in a post

sentence motion or at the sentencing hearing. See Pa.R.Crim.P. 607(A)(1)-

(3). Failure to do so results in waiver of the claim. See Commonwealth v.

Sherwood, 982 A.2d 483, 494 (Pa. 2009) (concluding waiver of weight claim

where appellant failed to raise issue before trial court pursuant to Pa.R.Crim.P.

607).

        Here, Quail filed a post-sentence motion challenging the sentence

imposed by the trial court. He argued, “[T]he [s]entence is excessive and


                                       -5-
J-S38022-20



contrary to law.” Motion for Reconsideration at ¶3. However, his post-sentence

motion did not raise a weight claim, and he did not make any such challenge

at the sentencing hearing. As such, the claim is waived for appellate review.

Sherwood, 982 A.2d at 494. Thus, Quail’s challenge to the weight of the

evidence is frivolous. Furthermore, upon a review of the full record, we discern

no non-frivolous issues that Quail could have raised before this Court.

Therefore, we affirm the judgment of sentence and grant counsel’s petition to

withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/04/2021




                                     -6-